Case 21-40002   Doc 118   Filed 01/27/21 Entered 01/27/21 21:16:55   Desc Main
                          Document      Page 1 of 45
                Case 21-40002                            Doc 118                  Filed 01/27/21 Entered 01/27/21 21:16:55                                                         Desc Main
                                                                                  Document      Page 2 of 45
 Fill in this information to identify the case:

 Debtor name            Community Intervention Services, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF MASSACHUSETTS

 Case number (if known)               21-40002
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,910,439.08

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,910,439.08


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       92,408,645.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           102,142.99

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       14,314,036.52


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        106,824,824.51




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                     Desc Main
                                                                     Document      Page 3 of 45
 Fill in this information to identify the case:

 Debtor name         Community Intervention Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         21-40002
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Fifth Third Bank                                        Business Checking               2741                                $1,042,139.39




           3.2.     Fifth Third Bank                                        Business Savings                9684                                    $75,362.64



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                 $1,117,502.03
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Security deposit with Westboro Two LLC #1                                                                                       $11,222.25




           7.2.     Security deposit with Westboro Two LLC #2                                                                                        $6,847.75
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55             Desc Main
                                                                     Document      Page 4 of 45
 Debtor           Community Intervention Services, Inc.                                      Case number (If known) 21-40002
                  Name




 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     LMS annual subscription to Radicalogic Technologies                                                              $8,827.50




           8.2.     Retainer to Casner Edwards                                                                                   $102,950.00




           8.3.     Retainer to Getzler Henrich                                                                                    $84,000.00




           8.4.     Prepaid annual Agency fee, worth $50k to Capital One                                                           $24,999.98




           8.5.     Workers Comp policy, policy started Nov. 2020 to Berkshire Hathaway                                            $10,643.52




           8.6.     Workers Comp annual policy started March 2020 to The Hartford                                                  $44,279.21




           8.7.     Online Recruiting tool "UT SchoolSpring Job Board" to Power School                                               $3,981.93




           8.8.     Planning & Forecasting Tool to Adaptive Planning, from Workday                                                 $33,999.84




           8.9.     Annual subscription to SmartSheet, Inc.                                                                          $1,921.36



           8.10
           .    Annual subscription (GL reporting through Excel) to Solution 7                                                       $1,586.25



           8.11
           .    Annual subscription to ZOOM Video Communication                                                                    $10,936.16



           8.12 Insurance Premiums for GL, PL, Cyber, D&O, Umbrella, and Property insurances to
           .    Imperial PFS                                                                                                     $259,932.99



           8.13
           .    Annual subscription to a Learning Management System to Articulate                                                    $1,966.76


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                Desc Main
                                                                     Document      Page 5 of 45
 Debtor         Community Intervention Services, Inc.                                        Case number (If known) 21-40002
                Name


           8.14
           .    Annual subscription to a Learning Management System to SkillSoft                                                         $14,546.40



           8.15
           .    Annual subscription to a Content Management Solution to Citrix                                                             $3,225.75



           8.16 2020 Annual ACA Employer Report & Full Time Employee Benefit Tracking to
           .    MedComm                                                                                                                    $8,687.50



           8.17
           .    Annual subscription to Electronic Health Records to Credible Wireless                                                    $27,845.64




 9.        Total of Part 2.                                                                                                         $662,400.79
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used     Current value of
                                                                                                     for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     South Bay Mental Health Center, Inc.
                     Futures Behavior Therapy Center, LLC
                     Autism Education and Research Institute,
                     Inc.
                     Access Family Services, Inc.
                     Family Behavioral Resources, Inc.
           15.1.     NorthStar Psychological Services, Inc.                         100       %      Market value                                $0.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                 $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                Desc Main
                                                                     Document      Page 6 of 45
 Debtor         Community Intervention Services, Inc.                                         Case number (If known) 21-40002
                Name


        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           See attached itemized list                                                   $7,713.10                                           $7,713.00



 40.       Office fixtures
           See attached itemized list                                                 $24,140.78                                          $24,140.78



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           See attached itemized list                                                 $98,682.80                                          $98,682.48



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $130,536.26
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                  Desc Main
                                                                     Document      Page 7 of 45
 Debtor         Community Intervention Services, Inc.                                         Case number (If known) 21-40002
                Name


        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Office located at 200
                     Friberg Pakway,                      Commercial
                     Westborough, MA                      lease                             $0.00                                                   $0.00




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            communityinterventionservices.com                                               $0.00      Estimate                                     $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                   $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55             Desc Main
                                                                     Document      Page 8 of 45
 Debtor         Community Intervention Services, Inc.                                        Case number (If known) 21-40002
                Name


               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
               Case 21-40002                       Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                                        Desc Main
                                                                         Document      Page 9 of 45
 Debtor          Community Intervention Services, Inc.                                                               Case number (If known) 21-40002
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $1,117,502.03

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $662,400.79

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $130,536.26

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,910,439.08            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,910,439.08




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                        Case 21-40002                   Doc 118          Filed 01/27/21 Entered 01/27/21 21:16:55                                     Desc Main
                                                                                         Document      Page 10 of 45

                                                                                             Schedule A/B Item 39
                                                                                                Itemized List



                                                                                                          Net book value of                                                              Depreciation
                                                                                                          debtor's interest    Valuation method used for current      Current value of schedule available Appraised within
Debtor                                  General description                             Location          (where available)    value                                  debtor's interest      (Y/N)         last year (Y/N)
Community Intervention Services, Inc.   Refrigerators and microwave                     Westborough, MA                $0.00   Straight-line Depreciation (5 years)                $0.00       N                  N
Community Intervention Services, Inc.   Furniture and Fixtures                          Westborough, MA                $0.00   Straight-line Depreciation (5 years)                $0.00       N                  N
Community Intervention Services, Inc.   Art                                             Westborough, MA                $0.00   Straight-line Depreciation (5 years)                $0.00       N                  N
                                        Furniture for CIS Austin - Rockford - paid by
Community Intervention Services, Inc.   SBMH on 2/13/13                                 Westborough, MA               $0.00    Straight-line Depreciation (5 years)              $0.00         N                 N
Community Intervention Services, Inc.   All Furniture for CIS Austin office             Westborough, MA               $0.00    Straight-line Depreciation (5 years)              $0.00         N                 N
Community Intervention Services, Inc.   Meeting Room Table and Chairs                   Westborough, MA               $0.00    Straight-line Depreciation (5 years)              $0.00         N                 N
Community Intervention Services, Inc.   CIS conf room speakers receiver                 Westborough, MA               $0.00    Straight-line Depreciation (5 years)              $0.00         N                 N
Community Intervention Services, Inc.   CIS conf room speakers/audio system             Westborough, MA               $0.00    Straight-line Depreciation (5 years)              $0.00         N                 N
Community Intervention Services, Inc.   Office Furniture                                Westborough, MA               $0.00    Straight-line Depreciation (5 years)              $0.00         N                 N
Community Intervention Services, Inc.   Office Furniture                                Westborough, MA               $0.00    Straight-line Depreciation (5 years)              $0.00         N                 N
Community Intervention Services, Inc.   Panels for Meeting Room                         Westborough, MA               $0.00    Straight-line Depreciation (5 years)              $0.00         N                 N
Community Intervention Services, Inc.   Work Stations for Westborough                   Westborough, MA               $0.00    Straight-line Depreciation (3 years)              $0.00         N                 N
Community Intervention Services, Inc.   Chairmats, boards                               Westborough, MA             $325.13    Straight-line Depreciation (5 years)            $325.13         N                 N
Community Intervention Services, Inc.   Office Furniture and Back Dr Lock/key pad       Westborough, MA             $424.43    Straight-line Depreciation (5 years)            $424.43         N                 N
Community Intervention Services, Inc.   Table for Conference Room                       Westborough, MA              $78.33    Straight-line Depreciation (5 years)             $78.33         N                 N
Community Intervention Services, Inc.   Bookcase                                        Westborough, MA              $12.53    Straight-line Depreciation (5 years)             $12.53         N                 N
Community Intervention Services, Inc.   Work Stations                                   Westborough, MA               $0.00    Straight-line Depreciation (3 years)              $0.00         N                 N
                                        Knoll Calibre 5 Drawer lateral file white/
Community Intervention Services, Inc.   delivery & Installation                         Westborough, MA               $0.00    Straight-line Depreciation (3 years)              $0.00         N                 N
Community Intervention Services, Inc.   PearTree Office Furniture                       Westborough, MA             $127.93    Straight-line Depreciation (3 years)           $127.93          N                 N
Community Intervention Services, Inc.   PearTree Office Furniture                       Westborough, MA             $191.91    Straight-line Depreciation (3 years)           $191.91          N                 N
Community Intervention Services, Inc.   PearTree Office Furniture                       Westborough, MA           $6,552.84    Straight-line Depreciation (3 years)          $6,552.84         N                 N
                                                                                                                  $7,713.10                                                  $7,713.10
                                        Case 21-40002                  Doc 118            Filed 01/27/21 Entered 01/27/21 21:16:55                                       Desc Main
                                                                                          Document      Page 11 of 45

                                                                                               Schedule A/B Item 40
                                                                                                  Itemized List

                                                                                               Nature and extent of         Net book value of                                              Depreciation      Appraised
                                                                                               debtor's interest in         debtor's interest      Valuation method used Current value of schedule available within last year
Debtor                                  Description of property         Location of property   property                     (where available)      for current value     debtor's interest (Y/N)             (Y/N)

                                                                                               Leasehold Improvement at a
                                                                        Westborough,           200 Friberg Parkway, Suite                       Straight-line
Community Intervention Services, Inc.   Leasehold Improvements          Massachusetts          2000, Westborough, MA                      $0.00 Depreciation (5 years)              $0.00 N                   N

                                                                                               Leasehold Improvement at a
                                                                        Westborough,           200 Friberg Parkway, Suite                       Straight-line
Community Intervention Services, Inc.   Leasehold Improvements          Massachusetts          2000, Westborough, MA                      $0.00 Depreciation (5 years)              $0.00 N                   N

                                                                                               Leasehold Improvement at a
                                                                        Westborough,           200 Friberg Parkway, Suite                       Straight-line
Community Intervention Services, Inc.   Data drops for new printers     Massachusetts          2000, Westborough, MA                      $0.00 Depreciation (5 years)              $0.00 N                   N

                                                                                               Leasehold Improvement at a
                                                                        Westborough,           200 Friberg Parkway, Suite                       Straight-line
Community Intervention Services, Inc.   Gemini Sign Company             Massachusetts          2000, Westborough, MA                      $0.00 Depreciation (3 years)              $0.00 N                   N

                                                                                               Leasehold Improvement at a
                                        Cable materials for data/wireless Westborough,         200 Friberg Parkway, Suite                       Straight-line
Community Intervention Services, Inc.   - Westborough                     Massachusetts        2000, Westborough, MA                  $1,570.21 Depreciation (3 years)           $1,570.21 N                  N

                                                                                               Leasehold Improvement at a
                                        Phone materials and labor -     Westborough,           200 Friberg Parkway, Suite                       Straight-line
Community Intervention Services, Inc.   Westborough                     Massachusetts          2000, Westborough, MA                  $1,295.27 Depreciation (3 years)           $1,295.27 N                  N

                                                                                               Leasehold Improvement at a
                                                                       Westborough,            200 Friberg Parkway, Suite                       Straight-line
Community Intervention Services, Inc.   Wiring and setup of new phones Massachusetts           2000, Westborough, MA                  $1,987.24 Depreciation (3 years)           $1,987.24 N                  N

                                                                                               Leasehold Improvement at a
                                        Keypad Lock for new space       Westborough,           200 Friberg Parkway, Suite                       Straight-line
Community Intervention Services, Inc.   suite 2003                      Massachusetts          2000, Westborough, MA                    $465.24 Depreciation (3 years)            $465.24 N                   N

                                                                                               Leasehold Improvement at a
                                                                        Westborough,           200 Friberg Parkway, Suite                       Straight-line
Community Intervention Services, Inc.   Gemini Sign                     Massachusetts          2000, Westborough, MA                    $304.99 Depreciation (3 years)            $304.99 N                   N

                                        Reimbursement-Expansion add.                           Leasehold Improvement at a
                                        4,124 Sq Ft for 12.2018 -    Westborough,              200 Friberg Parkway, Suite                       Straight-line
Community Intervention Services, Inc.   02.2022                      Massachusetts             2000, Westborough, MA                 $18,517.83 Depreciation (3 years)         $18,517.83 N                   N

                                                                                                                                      $24,140.78                                $24,140.78
                                          Case 21-40002                 Doc 118            Filed 01/27/21 Entered 01/27/21 21:16:55                                     Desc Main
                                                                                           Document      Page 12 of 45

                                                                                                Schedule A/B Item 41
                                                                                                   Itemized List

                                                                                                                                Net book value of                                                  Depreciation    Appraised
                                                                                                                                debtor's interest     Valuation method used      Current value of schedule         within last
Debtor                                                       General description                                 Location       (where available)     for current value          debtor's interest available (Y/N) year (Y/N)
Community Intervention Services, Inc.   Computer Equipment   Docking station for Martin                     Westborough, MA     $                   - Book less Amortization      $            -   No              No
Community Intervention Services, Inc.   Computer Equipment   docking station for Jeff                       Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Computer Equipment 1                           Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Computer Equipment 1                           Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Meraki MX60 Sloud Security Appliance           Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   MEraki MX60 Security Lic                       Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   keyboard/hub                                   Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Monitors                                       Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   gb kit for E. Morgan laptop                    Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   DVD replacement for E. Neuhaus computer        Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Laptop for T Loftus                            Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Battery for DB laptop                          Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   dock station for KS                            Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   2 Monitors for new CFO                         Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   KS Iphone on Randy's expenses                  Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   KS Ipad on Randy's expenses                    Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Memory for M. Osorio laptop                    Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   AT&T 5.21.15 - CFO mifi                        Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   3 Monitors 1- CFO, 2 CIS                       Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Laptop docking station for CFO                 Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   docking station                                Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   CEO Printer                                    Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Projector for CIS                              Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   2 Mice for CIS                                 Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Battery for M. Osorio                          Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Signature Pad to test with Credible            Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Insurance Card Scanner to test with Credible   Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   docking station                                Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Amazon- 3 Docking Stations for CIS             Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Amazon- 2 Monitors for CIS & 1 keyboard set    Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Laptop - HR employee                           Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Pick n ship - 2 laptops for CIS                Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Laptop - Fin dept & CCO replacement            Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Battery replacement - CFO laptop               Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Computer                                       Westborough, MA     $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Printer                                        Westborough, MA     $                   -   Book less Amortization   $            -     No             No

Community Intervention Services, Inc.   Computer Equipment   Computers for MA location purchased thru CIS   Westborough, MA     $                   - Book less Amortization     $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Chromebooks                                    Westborough, MA     $                   - Book less Amortization     $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Chromebook - AFS                                 Westborough, MA   $                   - Book less Amortization     $            -     No             No
                                                             2 Cisco Meraki - wirless access point for new MA
Community Intervention Services, Inc.   Computer Equipment   location                                         Westborough, MA   $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Computer for CIS paid by SB                      Westborough, MA   $             233       Book less Amortization   $            233 No               No
Community Intervention Services, Inc.   Computer Equipment   Laptop Battery                                 Westborough, MA     $              47       Book less Amortization   $                47 No            No
Community Intervention Services, Inc.   Computer Equipment   3 Dell E-Port Plus                             Westborough, MA     $               -       Book less Amortization   $            -     No             No
                                          Case 21-40002                Doc 118            Filed 01/27/21 Entered 01/27/21 21:16:55                                  Desc Main
                                                                                          Document      Page 13 of 45

                                                                                                Schedule A/B Item 41
                                                                                                   Itemized List

                                                                                                                              Net book value of                                                Depreciation    Appraised
                                                                                                                              debtor's interest     Valuation method used    Current value of schedule         within last
Debtor                                                       General description                                 Location     (where available)     for current value        debtor's interest available (Y/N) year (Y/N)
Community Intervention Services, Inc.   Computer Equipment   3 Dell Latitude E5470                          Westborough, MA   $                   - Book less Amortization    $            -   No              No
Community Intervention Services, Inc.   Computer Equipment   Cisco Meraki MR33-Wireless Access Point        Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   1 Dell Latitude E5470                          Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Switch for Network setup - Prosafe 8 Gigabit   Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Cisco Meraki MX100 Firewall @ SB               Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   12 Dell E2417H LED Monitors                    Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   6 Dell Laptops                                 Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   1 Dell Desktop                                 Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   1 Dell Desktop                                 Westborough, MA   $             207     Book less Amortization   $            207 No               No
Community Intervention Services, Inc.   Computer Equipment   Dell Latitude                                  Westborough, MA   $             292     Book less Amortization   $            292 No               No
Community Intervention Services, Inc.   Computer Equipment   2 Dell Precision Mobile Workstations           Westborough, MA   $           1,002     Book less Amortization   $          1,002 No               No
Community Intervention Services, Inc.   Computer Equipment   Memory upgrade                                 Westborough, MA   $              84     Book less Amortization   $                84 No            No
Community Intervention Services, Inc.   Computer Equipment   3 MPSA Office Std Dev                          Westborough, MA   $             345     Book less Amortization   $            345 No               No
Community Intervention Services, Inc.   Computer Equipment   6 LED monitors                                 Westborough, MA   $             288     Book less Amortization   $            288 No               No
Community Intervention Services, Inc.   Computer Equipment   Dell Precision Towers, LED moniotors           Westborough, MA   $             828     Book less Amortization   $            828 No               No
Community Intervention Services, Inc.   Computer Equipment   Dell Docking Stations                          Westborough, MA   $             345     Book less Amortization   $            345 No               No
                                                             JECISHKS0917105 - Moving Chrome books
Community Intervention Services, Inc.   Computer Equipment   from CIS to Futures                            Westborough, MA   $                   - Book less Amortization   $            -     No             No
                                                             12 Acer Chromebook Spin 11 R751T-C4XP-
Community Intervention Services, Inc.   Computer Equipment   Zones                                          Westborough, MA   $           1,648     Book less Amortization   $          1,648 No               No
Community Intervention Services, Inc.   Computer Equipment   12qty - B2B Chromeos Management Svc            Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   10qty - B2B Chromeos Management Svc            Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   20 ASUS Chromebook Flip C100PA-DB02            Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Laptop for Mandy Austin                        Westborough, MA   $               -     Book less Amortization   $            -     No             No
                                                             USB Drive and External Hardware for email
Community Intervention Services, Inc.   Computer Equipment   migration                                      Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Dell Refurbished laptops for NPS               Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Ethernet switch for AFS Elizabeth City         Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Power Supply for Laptop                        Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Remaining bal of Inv#K07740850101              Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   4 B2B Chromeos Management SVC                  Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Zones Credit                                   Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   25qty - ASUS Chromebook Flip                   Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Zones Credit                                   Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   2qty - B2B Chromeos Management Svc             Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   50qty - B2B Chromeos Management Svc            Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   15qty - B2B Chromeos Management SVC            Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   50qty - Acer Chromebook Spin - touchscreen     Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   30qty - Acer Chromebook Spin - touchscreen     Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   5qty - B2B Chromeos Management Svc             Westborough, MA   $              17     Book less Amortization   $                17 No            No
Community Intervention Services, Inc.   Computer Equipment   System Driver for Mobile Precision 3520        Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Mobile Precision 3520                          Westborough, MA   $             191     Book less Amortization   $            191 No               No
Community Intervention Services, Inc.   Computer Equipment   Dell - Chromebook 11 3189 BTX                  Westborough, MA   $             113     Book less Amortization   $            113 No               No
Community Intervention Services, Inc.   Computer Equipment   Dell - Chromebook 11 3189 BTX                  Westborough, MA   $             114     Book less Amortization   $            114 No               No
Community Intervention Services, Inc.   Computer Equipment   Dell - Chromebook 11 3189 BTX                  Westborough, MA   $              58     Book less Amortization   $                58 No            No
                                          Case 21-40002                Doc 118             Filed 01/27/21 Entered 01/27/21 21:16:55                                Desc Main
                                                                                           Document      Page 14 of 45

                                                                                             Schedule A/B Item 41
                                                                                                Itemized List

                                                                                                                               Net book value of                                              Depreciation    Appraised
                                                                                                                               debtor's interest Valuation method used      Current value of schedule         within last
Debtor                                                       General description                                  Location     (where available) for current value          debtor's interest available (Y/N) year (Y/N)
Community Intervention Services, Inc.   Computer Equipment   Dell - 24 Monitors E2417H                       Westborough, MA   $           1,788 Book less Amortization      $          1,788 No              No
Community Intervention Services, Inc.   Computer Equipment   Dell - XPS 13 (9370)                            Westborough, MA   $             289 Book less Amortization     $            289 No               No
                                                             Dell 24 Monitor - E2417H, Mobile Precision 3520
                                                             XCTO, Kit - Dell Thunderbolt Dock-TB16 240W
Community Intervention Services, Inc.   Computer Equipment   adapter                                         Westborough, MA   $             420 Book less Amortization     $            420 No               No
Community Intervention Services, Inc.   Computer Equipment   Dell - Mobile Precision 3520 XCTO               Westborough, MA   $             315 Book less Amortization     $            315 No               No
                                                             Dell Business Thunderbolt Dock - TB16 with
                                                             240W Adapter 1 EA 234.49 234.49 210-AIWG
Community Intervention Services, Inc.   Computer Equipment   Dell 24 Monitor - E2417H                        Westborough, MA   $              82   Book less Amortization   $                82 No            No
Community Intervention Services, Inc.   Computer Equipment   DELL - BASE,CRMBK,BTX, KEYSTONE 11              Westborough, MA   $           2,063   Book less Amortization   $          2,063 No               No
Community Intervention Services, Inc.   Computer Equipment   DELL - BASE,CRMBK,BTX, KEYSTONE 11              Westborough, MA   $           2,407   Book less Amortization   $          2,407 No               No
Community Intervention Services, Inc.   Computer Equipment   DELL - BASE,CRMBK,BTX, KEYSTONE 11              Westborough, MA   $           1,032   Book less Amortization   $          1,032 No               No
Community Intervention Services, Inc.   Computer Equipment   Credit Bill #10249118185                        Westborough, MA   $               -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Docking station and Monitor                     Westborough, MA   $           1,112   Book less Amortization   $          1,112 No               No
Community Intervention Services, Inc.   Computer Equipment   40 Wireless mouse and Keyboards                 Westborough, MA   $             553   Book less Amortization   $            553 No               No
Community Intervention Services, Inc.   Computer Equipment   7 Dell computers + Keyboards/Mouse              Westborough, MA   $           2,183   Book less Amortization   $          2,183 No               No
Community Intervention Services, Inc.   Computer Equipment   Dell Monitor                                    Westborough, MA   $               -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Monitor, Dock and Adaptor                       Westborough, MA   $             513   Book less Amortization   $            513 No               No
Community Intervention Services, Inc.   Computer Equipment   Ipad Purchase                                   Westborough, MA   $             173   Book less Amortization   $            173 No               No
Community Intervention Services, Inc.   Computer Equipment   Ipad Purchase                                   Westborough, MA   $               -   Book less Amortization   $            -     No             No
                                                             Mobile Precision 3520 XCTO/ Dell 24 Monitor -
Community Intervention Services, Inc.   Computer Equipment   E2417H                                          Westborough, MA   $             891 Book less Amortization     $            891   No             No
Community Intervention Services, Inc.   Computer Equipment   Intercompany IPads to futures                   Westborough, MA                     Book less Amortization     $            -     No             No
Community Intervention Services, Inc.   Computer Equipment   Meraki Cloud Switch 48 Ports                    Westborough, MA   $           1,097 Book less Amortization     $          1,097   No             No
Community Intervention Services, Inc.   Computer Equipment   CIS Recruiter Laptops                           Westborough, MA   $             935 Book less Amortization     $            935   No             No
Community Intervention Services, Inc.   Computer Equipment   Meraki MX84 Router/security appliance           Westborough, MA   $             317   Book less Amortization   $            317 No               No
Community Intervention Services, Inc.   Computer Equipment   Meraki MR33 Wireless Access point               Westborough, MA   $             199   Book less Amortization   $            199 No               No
Community Intervention Services, Inc.   Computer Equipment   BASE,CRMBK,BTX, KEYSTONE 11                     Westborough, MA   $           3,243   Book less Amortization   $          3,243 No               No
Community Intervention Services, Inc.   Computer Equipment   Cisco Meraki Cloud 48 ports                     Westborough, MA   $           1,197   Book less Amortization   $          1,197 No               No
Community Intervention Services, Inc.   Computer Equipment   Tiger Direct - 4 laptops                        Westborough, MA   $             831   Book less Amortization   $            831 No               No
Community Intervention Services, Inc.   Computer Equipment   Tiger Direct - 1 laptops                        Westborough, MA   $             219   Book less Amortization   $            219 No               No
Community Intervention Services, Inc.   Computer Equipment   Tiger Direct - 1 laptops                        Westborough, MA   $             233   Book less Amortization   $            233 No               No
Community Intervention Services, Inc.   Computer Equipment   Tiger Direct                                    Westborough, MA   $             323   Book less Amortization   $            323 No               No
Community Intervention Services, Inc.   Computer Equipment   Chrome Books for all CIS Organization           Westborough, MA   $             361   Book less Amortization   $            361 No               No
Community Intervention Services, Inc.   Computer Equipment   Dell - 5 Laptops                                Westborough, MA   $           1,310   Book less Amortization   $          1,310 No               No
                                                             10319121626 cis05162019cis V10019 Dell
Community Intervention Services, Inc.   Computer Equipment   Marketing L.P.                                  Westborough, MA   $           1,408 Book less Amortization     $          1,408 No               No
                                                             Dell Inv #10362667030 Dell mobile precision
Community Intervention Services, Inc.   Computer Equipment   workstation 3540 CTO Laptop                     Westborough, MA   $             934 Book less Amortization     $            934 No               No
                                                             Dell Inv #10362667030 Dell mobile precision
Community Intervention Services, Inc.   Computer Equipment   workstation 3540 CTO Laptop                     Westborough, MA   $             934 Book less Amortization     $            934 No               No
                                                             Dell Inv #10362667030 Dell mobile precision
Community Intervention Services, Inc.   Computer Equipment   workstation 3540 CTO Laptop                     Westborough, MA   $             934 Book less Amortization     $            934 No               No
                                                             Dell Inv #10362667030 Dell mobile precision
Community Intervention Services, Inc.   Computer Equipment   workstation 3540 CTO Laptop                     Westborough, MA   $             934 Book less Amortization     $            934 No               No
                                                             Dell Inv #10362667030 Dell mobile precision
Community Intervention Services, Inc.   Computer Equipment   workstation 3540 CTO Laptop                     Westborough, MA   $             934 Book less Amortization     $            934 No               No
                                          Case 21-40002                 Doc 118          Filed 01/27/21 Entered 01/27/21 21:16:55                                   Desc Main
                                                                                         Document      Page 15 of 45

                                                                                              Schedule A/B Item 41
                                                                                                 Itemized List

                                                                                                                              Net book value of                                                Depreciation    Appraised
                                                                                                                              debtor's interest     Valuation method used    Current value of schedule         within last
Debtor                                                       General description                                 Location     (where available)     for current value        debtor's interest available (Y/N) year (Y/N)
                                                             Dell Inv #10353037130 Dell mobile precision
Community Intervention Services, Inc.   Computer Equipment   workstation 3540 CTO Laptop                    Westborough, MA   $             934 Book less Amortization       $            934 No               No
                                                             Dell Inv #10353037130 Dell mobile precision
Community Intervention Services, Inc.   Computer Equipment   workstation 3540 CTO Laptop                    Westborough, MA   $             934 Book less Amortization       $            934 No               No
                                                             Dell Inv #10353037130 Dell mobile precision
Community Intervention Services, Inc.   Computer Equipment   workstation 3540 CTO Laptop                    Westborough, MA   $             934 Book less Amortization       $            934 No               No
                                                             Dell Inv #10353037130 Dell mobile precision
Community Intervention Services, Inc.   Computer Equipment   workstation 3540 CTO Laptop                    Westborough, MA   $             934 Book less Amortization       $            934 No               No
                                                             Dell Inv #10353037130 Dell mobile precision
Community Intervention Services, Inc.   Computer Equipment   workstation 3540 CTO Laptop                    Westborough, MA   $             934     Book less Amortization   $            934 No               No
Community Intervention Services, Inc.   Computer Equipment   Dell Inv #10372000459 Dell Laptop              Westborough, MA   $             448     Book less Amortization   $            448 No               No
Community Intervention Services, Inc.   Computer Equipment   Dell Inv #10372000459 Dell Laptop              Westborough, MA   $             448     Book less Amortization   $            448 No               No
Community Intervention Services, Inc.   Computer Equipment   Dell Invoice # B1376563 Laptop                 Westborough, MA   $             336     Book less Amortization   $            336 No               No
Community Intervention Services, Inc.   Computer Equipment   PC Replacement for Tracy Longvist              Westborough, MA   $           1,091     Book less Amortization   $          1,091 No               No
Community Intervention Services, Inc.   Computer Equipment   Laptops-5400                                   Westborough, MA   $             695     Book less Amortization   $            695 No               No
Community Intervention Services, Inc.   Computer Equipment   Ipad Purchase                                  Westborough, MA   $           1,499     Book less Amortization   $          1,499 No               No
Community Intervention Services, Inc.   Computer Equipment   Ipad Purchase                                  Westborough, MA   $           2,971     Book less Amortization   $          2,971 No               No
Community Intervention Services, Inc.   Computer Equipment   Ipad Purchase                                  Westborough, MA   $             884     Book less Amortization   $            884 No               No
Community Intervention Services, Inc.   Computer Equipment   Laptops-7400                                   Westborough, MA   $             803     Book less Amortization   $            803 No               No
Community Intervention Services, Inc.   Office Equipment     printer for KS                                 Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     4 new phones                                   Westborough, MA   $               -     Book less Amortization   $            -     No             No
                                                             3 new computers for HR Asst., EHR & SR
Community Intervention Services, Inc.   Office Equipment     accountant                                     Westborough, MA   $                   - Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     Phone Headsets for HR & Accounting             Westborough, MA   $                   - Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     Phone Headsets for Accounting                  Westborough, MA   $                   - Book less Amortization   $            -     No             No
                                                             1 new phones installation and moving meeting
Community Intervention Services, Inc.   Office Equipment     line                                           Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     1 new phone                                    Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     Ipad cover for KPS                             Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     Headsets for T. Loftus                         Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     Coffeemaker                                    Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     Printer for HR                                 Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     Shredder                                       Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     Portable Projector                             Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     Whiteboard                                     Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     Speakers for training                          Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     2 new phones - R Hill                          Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     Microphone                                     Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     TV for Westborough office                      Westborough, MA   $               -     Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Office Equipment     coffee maker                                   Westborough, MA   $              59     Book less Amortization   $                59 No            No
Community Intervention Services, Inc.   Office Equipment     Zones - additional memory for 3 laptops        Westborough, MA   $              40     Book less Amortization   $                40 No            No
Community Intervention Services, Inc.   Office Equipment     AdamsComm - phones                             Westborough, MA   $              51     Book less Amortization   $                51 No            No
Community Intervention Services, Inc.   Office Equipment     AdamsComm - phones                             Westborough, MA   $             532     Book less Amortization   $            532 No               No
Community Intervention Services, Inc.   Office Equipment     Conference Room Equipment                      Westborough, MA   $              28     Book less Amortization   $                28 No            No
Community Intervention Services, Inc.   Office Equipment     Printer for paper claims @ NPS                 Westborough, MA   $              23     Book less Amortization   $                23 No            No
Community Intervention Services, Inc.   Office Equipment     Power over Ethernet Switch for Home Office     Westborough, MA   $              15     Book less Amortization   $                15 No            No
                                          Case 21-40002              Doc 118             Filed 01/27/21 Entered 01/27/21 21:16:55                                   Desc Main
                                                                                         Document      Page 16 of 45

                                                                                             Schedule A/B Item 41
                                                                                                Itemized List

                                                                                                                            Net book value of                                                  Depreciation    Appraised
                                                                                                                            debtor's interest       Valuation method used    Current value of schedule         within last
Debtor                                                     General description                                Location      (where available)       for current value        debtor's interest available (Y/N) year (Y/N)
                                                           Wireless Access point and Router for Home
Community Intervention Services, Inc.   Office Equipment   Office                                        Westborough, MA    $              12 Book less Amortization         $                12 No            No
Community Intervention Services, Inc.   Office Equipment   Fridge and Microwave                          Westborough, MA    $             222 Book less Amortization         $            222 No               No
                                                           25 Allworx Phone - Westborough additional
Community Intervention Services, Inc.   Office Equipment   space Suite 2003                              Westborough, MA    $             649       Book less Amortization   $            649 No               No
Community Intervention Services, Inc.   Office Equipment   Remote Labor And Phone System Upgrade         Westborough, MA    $             311       Book less Amortization   $            311 No               No
Community Intervention Services, Inc.   Office Equipment   Polycom Soundstation IP 6000 PoE              Westborough, MA    $             211       Book less Amortization   $            211 No               No
Community Intervention Services, Inc.   Software           Credible Wireless, Inc.                       Westborough, MA    $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Desktop License for Service Center            Westborough, MA    $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           SmartDraw - Cap over 10 months                Westborough, MA    $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           MPSA Office Std Dev SL Lvl-A                  Westborough, MA    $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Windows 10 Pro - LIC - CIS                    Westborough, MA    $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Chromebooks for AFS                           Westborough, MA    $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Window for AFS                                Westborough, MA    $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           2 Cisco Meraki - LIC for new MA location      Westborough, MA    $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           SonicWall Dynamic Support 2 yr Extention      Westborough, MA    $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Articulate 360 Sub - 04/14/17 - 04/13/2018    Westborough, MA    $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Applicant Tracking System                     Westborough, MA    $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Meraki MX100 Adv Security Lic                 Westborough, MA    $               -       Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Software Licences                             Westborough, MA    $               -       Book less Amortization   $            -     No             No

Community Intervention Services, Inc.   Software           B2B Chromeos Management Svc licenses CIS      Westborough, MA    $                   - Book less Amortization     $            -     No             No
Community Intervention Services, Inc.   Software           Drop Box License                              Westborough, MA    $                   - Book less Amortization     $            -     No             No
Community Intervention Services, Inc.   Software           Drop Box License                               Westborough, MA   $                   - Book less Amortization     $            -     No             No
                                                           ePrescribe of controlled substances (AFS, FBR,
Community Intervention Services, Inc.   Software           NPS & SB)                                      Westborough, MA   $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           GoDaddy Internet Fees & Adobe Subscription     Westborough, MA   $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Future Quick Books Subscription               Westborough, MA    $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Adobe Subscription                            Westborough, MA    $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Adobe Software Subscription                   Westborough, MA    $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Futures Quickbooks Subscription               Westborough, MA    $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Adobe SW Subscription                         Westborough, MA    $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           GoDaddy Domain Registration                   Westborough, MA    $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           GoDaddy Domain Transfer NPS to CIS            Westborough, MA    $                   -   Book less Amortization   $            -     No             No
                                                           Futures Quickbook ($42.59) & GoDaddy
Community Intervention Services, Inc.   Software           Website Hosting ($110.70)                     Westborough, MA    $                   - Book less Amortization     $            -     No             No
Community Intervention Services, Inc.   Software           Adobe Software Subscription                   Westborough, MA    $                   - Book less Amortization     $            -     No             No
Community Intervention Services, Inc.   Software           Futures Quickbooks Subscription               Westborough, MA    $                   - Book less Amortization     $            -     No             No
                                                           Dragon Speaker Software, Adobe Software sub
Community Intervention Services, Inc.   Software           & Google storage for SB Allworx acct          Westborough, MA    $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Dragon Speakers Software                      Westborough, MA    $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Dragon Speakers Software                      Westborough, MA    $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Futures Quickbooks Subscription               Westborough, MA    $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Adobe Software Subscription                   Westborough, MA    $                   -   Book less Amortization   $            -     No             No
Community Intervention Services, Inc.   Software           Futures Quickbooks Subscription               Westborough, MA    $                   -   Book less Amortization   $            -     No             No
                                          Case 21-40002       Doc 118             Filed 01/27/21 Entered 01/27/21 21:16:55                                 Desc Main
                                                                                  Document      Page 17 of 45

                                                                                     Schedule A/B Item 41
                                                                                        Itemized List

                                                                                                                     Net book value of                                                Depreciation    Appraised
                                                                                                                     debtor's interest     Valuation method used    Current value of schedule         within last
Debtor                                              General description                               Location       (where available)     for current value        debtor's interest available (Y/N) year (Y/N)
                                                    Adobe Software Sub and Google Storage for SB
Community Intervention Services, Inc.   Software    Allworx                                      Westborough, MA     $                   - Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Google Storage for SB Allworx                Westborough, MA     $                   - Book less Amortization   $            -      No            No
                                                    Adobe software sub & Google storage for SB
Community Intervention Services, Inc.   Software    Allworx                                      Westborough, MA     $                   - Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    External Driver Recovery Services            Westborough, MA     $                   - Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Internet Hosting Fees and Add on               Westborough, MA   $                   - Book less Amortization   $            -      No            No
                                                    Adobe Software subscription ($16.23), Google
Community Intervention Services, Inc.   Software    Storage for SB Allworx ($10.53)                Westborough, MA   $                   - Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    GoDaddy Domain registration                    Westborough, MA   $                   - Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Southbaymental health.com Renewal              Westborough, MA   $                   - Book less Amortization   $            -      No            No
                                                    Adobe Software subscription & Google Storage
Community Intervention Services, Inc.   Software    for SB Allworx                                 Westborough, MA   $                   - Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    GoDaddy Website Renewals                       Westborough, MA   $                   - Book less Amortization   $            -      No            No
                                                    Adobe Software Subscription and Google
Community Intervention Services, Inc.   Software    Storage for SB Allworx                         Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    GoDaddy Webhosting/Certificate Fees            Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Articulate Global Inc                          Westborough, MA   $             343     Book less Amortization   $            343 No               No
Community Intervention Services, Inc.   Software    Zones License                                  Westborough, MA   $             350     Book less Amortization   $            350 No               No
Community Intervention Services, Inc.   Software    Zones License                                  Westborough, MA   $           4,446     Book less Amortization   $          4,446 No               No
                                                    Credible Jan Capital Labor, Net of PM
Community Intervention Services, Inc.   Software    Capitalized Labor Reclassed to GL 70041        Westborough, MA   $                   - Book less Amortization   $            -      No            No
                                                    Credible Feb Capital Labor, Net of PM
Community Intervention Services, Inc.   Software    Capitalized Labor Reclassed to GL 70041        Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    CM Credible Reclass                            Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    CM Credible Reclass                            Westborough, MA   $               0     Book less Amortization   $                0 No             No
Community Intervention Services, Inc.   Software    CM Credible Reclass                            Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    CM Credible Reclass                            Westborough, MA   $               0     Book less Amortization   $                0 No             No
Community Intervention Services, Inc.   Software    CM Credible Reclass                            Westborough, MA   $              (0)    Book less Amortization   $                (0) No           No
Community Intervention Services, Inc.   Software    CM Credible Reclass                            Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    CM Credible Reclass                            Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Credible Jan-Jun Capital Labor                 Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Credible July Capital Labor                    Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Credible July Capital Labor                    Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Credible Aug Capital Labor                     Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Credible Aug Capital Labor                     Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Credible Aug Capital Labor                     Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Credible Sep Capital Labor                     Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Credible Oct Capital Labor                     Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Credible Nov Capital Labor                     Westborough, MA   $               -     Book less Amortization   $            -      No            No
                                                    Credible Dec Capital Labor, Net of PM
Community Intervention Services, Inc.   Software    Capitalized Labor Reclassed to GL 70041        Westborough, MA   $                   - Book less Amortization   $            -      No            No
                                                    Credible Jan Capital Labor, Net of PM
Community Intervention Services, Inc.   Software    Capitalized Labor Reclassed to GL 70041        Westborough, MA   $                   - Book less Amortization   $            -      No            No
                                                    Credible Feb Capital Labor, Net of PM
Community Intervention Services, Inc.   Software    Capitalized Labor Reclassed to GL 70041        Westborough, MA   $                   - Book less Amortization   $            -      No            No
                                          Case 21-40002        Doc 118           Filed 01/27/21 Entered 01/27/21 21:16:55                               Desc Main
                                                                                 Document      Page 18 of 45

                                                                                     Schedule A/B Item 41
                                                                                        Itemized List

                                                                                                                  Net book value of                                                Depreciation    Appraised
                                                                                                                  debtor's interest     Valuation method used    Current value of schedule         within last
Debtor                                              General description                              Location     (where available)     for current value        debtor's interest available (Y/N) year (Y/N)
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $                   - Book less Amortization    $            -   No              No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $               -     Book less Amortization   $            -   No               No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $               0     Book less Amortization   $              0 No               No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $               -     Book less Amortization   $            -   No               No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $               0     Book less Amortization   $                0 No             No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $              (0)    Book less Amortization   $                (0) No           No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $              (0)    Book less Amortization   $                (0) No           No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $               0     Book less Amortization   $                0 No             No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    CM Credible Reclass                         Westborough, MA   $               -     Book less Amortization   $            -      No            No
Community Intervention Services, Inc.   Software    Adaptive                                    Westborough, MA   $          15,850     Book less Amortization   $         15,850 No               No
Community Intervention Services, Inc.   Software    Adaptive - amount credited in April 2020.   Westborough, MA   $           9,180     Book less Amortization   $          9,180 No               No
Community Intervention Services, Inc.   Software    Adaptive                                    Westborough, MA   $           4,351     Book less Amortization   $          4,351 No               No
Community Intervention Services, Inc.   Software    Adaptive                                    Westborough, MA   $           3,227     Book less Amortization   $          3,227 No               No
Community Intervention Services, Inc.   Software    Adaptive                                    Westborough, MA   $           3,323     Book less Amortization   $          3,323 No               No
Community Intervention Services, Inc.   Software    Adaptive - Model 01.10.2019 - 02.10.2019    Westborough, MA   $           1,968     Book less Amortization   $          1,968 No               No
Community Intervention Services, Inc.   Software    Adaptive - Model 03.12.2019 - 04.11.2019    Westborough, MA   $           2,776     Book less Amortization   $          2,776 No               No
Community Intervention Services, Inc.   Software    Adaptive - Model 08.12.2019 - 09.11.2019    Westborough, MA   $             555     Book less Amortization   $            555 No               No
Community Intervention Services, Inc.   Software    Adaptive Insight, Inc. Invoice #0653283     Westborough, MA   $             335     Book less Amortization   $            335 No               No

                                                                                                                          $98,682.48                                    $98,682.48
               Case 21-40002                      Doc 118            Filed 01/27/21 Entered 01/27/21 21:16:55                              Desc Main
                                                                     Document      Page 19 of 45
 Fill in this information to identify the case:

 Debtor name         Community Intervention Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)             21-40002
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1   Benefit Street Partners                        Describe debtor's property that is subject to a lien              $43,700,000.00            $39,500,000.00
       Creditor's Name                                All business assets. Collateral value based                         estimated
       as agent for itself and OFS                    on value of all co-debtors' assets securing
       Capital Mgmt                                   co-debtors' joint and several liabilities
       50 Kennedy Plaza
       Providence, RI 02903
       Creditor's mailing address                     Describe the lien
                                                      Blanket lien
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.
       1. Capital One Commercial
       Banking
       2. Benefit Street Partners

       Capital One Commercial
 2.2                                                                                                                    $48,708,645.00            $39,500,000.00
       Banking                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                All business assets. Collateral value based
       as agent for itself and Fifth                  on value of all co-debtors' assets securing
       Third Bank                                     co-debtors' joint and several liabilities
       2 Bethesda Metro Center
       PO BOX 7410110
       Bethesda, MD 20814
       Creditor's mailing address                     Describe the lien
                                                      Blanket lien
       ivan.medarov@capitalone.                       Is the creditor an insider or related party?
       com                                                No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 21-40002                       Doc 118            Filed 01/27/21 Entered 01/27/21 21:16:55                             Desc Main
                                                                     Document      Page 20 of 45
 Debtor       Community Intervention Services, Inc.                                                   Case number (if known)       21-40002
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.
       Specified on line 2.1

                                                                                                                               $92,408,645.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case 21-40002                   Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                               Desc Main
                                                                     Document      Page 21 of 45
 Fill in this information to identify the case:

 Debtor name         Community Intervention Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)           21-40002
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Excludes prepetition obligations to                       Check all that apply.
           employees addressed in Debtor's                              Contingent
           wage                                                         Unliquidated
           motion filed in Case No.                                     Disputed
           21-40002-EDK
           at Doc. No. 6
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $101,906.00          $101,906.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Employer Social Security Tax deferral under
           2020                                                      CARES Act
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   41132                               Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                                            Desc Main
                                                                     Document      Page 22 of 45
 Debtor       Community Intervention Services, Inc.                                                           Case number (if known)          21-40002
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $236.99    $236.99
           Town of Westborough                                       Check all that apply.
           34 West Main St                                              Contingent
           Westborough, MA 01581                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2020                                                      Local taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $1,362.65
           Accurate Employment Screening, LLC                                          Contingent
           7515 Irvine Center Dr.                                                      Unliquidated
           Irvine, CA 92618                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Goods and Services Rendered
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $169,000.00
           CBIZ CMF Associates                                                         Contingent
           325 Chestnut Street, Suite 410                                              Unliquidated
           Philadelphia, PA 19160                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Goods and Services Rendered
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $793.00
           ChristianLeonard.com                                                        Contingent
           203 Colonial Dr                                                             Unliquidated
           Woodstock, GA 30189                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Goods and Services Rendered
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $195,000.00
           Christine Martino-Fleming                                                   Contingent
           c/o Jeffrey Newman Law                                                      Unliquidated
           One Story Terrace                                                           Disputed
           Marblehead, MA 01945
                                                                                   Basis for the claim:     Settlement of qui tam litigation
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           Christine Martino-Fleming                                                   Contingent
           c/o Jeffrey Newman Law
                                                                                       Unliquidated
           One Story Terrace
           Marblehead, MA 01945                                                        Disputed

           Date(s) debt was incurred                                               Basis for the claim:     qui tam lawsuit, federal claims
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                                      Desc Main
                                                                     Document      Page 23 of 45
 Debtor       Community Intervention Services, Inc.                                                   Case number (if known)            21-40002
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $96.53
          CIT                                                                   Contingent
          PO BOX 931686                                                         Unliquidated
          Atlanta, GA 31193                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods and Services Rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,440.00
          Consumer Reporting Compliance
          Associates                                                            Contingent
          1748 W. Katella Avenue                                                Unliquidated
          Suite #114                                                            Disputed
          Orange, CA 92867
                                                                             Basis for the claim:    Goods and Services Rendered
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $766.40
          CT Corporation                                                        Contingent
          PO Box 4349                                                           Unliquidated
          Carol Stream, IL 60197-4349                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods and Services Rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $928,840.71
          Goodwin Procter LLP                                                   Contingent
          100 Northern Avenue                                                   Unliquidated
          Boston, MA 02210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods and Services Rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,245,414.50
          H.I.G Growth Partners                                                 Contingent
          500 Bolyston Street                                                   Unliquidated
          Boston, MA 02116                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fees / Expenses for PE Sponsor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Indeed Inc.                                                           Contingent
          Mail Code 5160                                                        Unliquidated
          PO Box 660367                                                         Disputed
          Dallas, TX 75266-0367
                                                                             Basis for the claim:    Goods and Services Rendered
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $210.94
          Iron Mountain 25FMN                                                   Contingent
          PO Box 27128                                                          Unliquidated
          New York, NY 10087-7128                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods and Services Rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                                      Desc Main
                                                                     Document      Page 24 of 45
 Debtor       Community Intervention Services, Inc.                                                   Case number (if known)            21-40002
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,625,000.00
          MA Executive Office of Health                                         Contingent
          And Human Services                                                    Unliquidated
          1 Ashburton Place                                                     Disputed
          Boston, MA 02108
                                                                             Basis for the claim:    Settlement of qui tam litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,068,193.02
          McDermott Will & Emery LLP                                            Contingent
          333 Avenue of the Americas                                            Unliquidated
          Suite 300                                                             Disputed
          Miami, FL 33131
                                                                             Basis for the claim:    Goods and Services Rendered
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $199.94
          New Horizon Communications                                            Contingent
          P.O. BOX 981073                                                       Unliquidated
          Boston, MA 02298-1073                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods and Services Rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $400.00
          Pitney Bowes - Purchase Power                                         Contingent
          P.O. BOX 371874                                                       Unliquidated
          Pittsburgh, PA 15250-7874                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods and Services Rendered
          Last 4 digits of account number       2623
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,310.00
          RLDatix
          1 Yonge Street Suite 2300                                             Contingent
          Toronto Ontario                                                       Unliquidated
          M5E 1E5                                                               Disputed
          CANADA
                                                                             Basis for the claim:    Goods and Services Rendered
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,500.88
          SADA Systems, Inc                                                     Contingent
          5250 Lankershim Blvd., 620                                            Unliquidated
          North Hollywood, CA 91601                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods and Services Rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,500.00
          Visual Lease                                                          Contingent
          100 Woodbridge Center Drive                                           Unliquidated
          Suite 200                                                             Disputed
          Woodbridge, NJ 07095
                                                                             Basis for the claim:    Goods and Services Rendered
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                                      Desc Main
                                                                     Document      Page 25 of 45
 Debtor       Community Intervention Services, Inc.                                                   Case number (if known)            21-40002
              Name

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $7.95
           W.B. Mason                                                           Contingent
           PO Box 981101                                                        Unliquidated
           C2573224                                                             Disputed
           Boston, MA 02298-1101
                                                                             Basis for the claim:    Goods and Services Rendered
           Date(s) debt was incurred
           Last 4 digits of account number      2933                         Is the claim subject to offset?       No     Yes


 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           Westboro Two LLC                                                     Contingent
           116 Flanders Road                                                    Unliquidated
           Suite 2000                                                           Disputed
           Westborough, MA 01581
                                                                             Basis for the claim:    Lease termination
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      102,142.99
 5b. Total claims from Part 2                                                                            5b.   +    $                   14,314,036.52

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      14,416,179.51




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                    Desc Main
                                                                     Document      Page 26 of 45
 Fill in this information to identify the case:

 Debtor name         Community Intervention Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         21-40002
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Asset Purchase
             lease is for and the nature of               Agreement dated
             the debtor's interest                        January 5, 2021 for sale
                                                          of certain of Debtor's
                                                          (CIS) assets to that
                                                          entity
                  State the term remaining

             List the contract number of any                                         SB Transitional Sub LLC
                   government contract


 2.2.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         See attached Schedule G Exhibit
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                        Case 21-40002                       Doc 118            Filed 01/27/21 Entered 01/27/21 21:16:55                                          Desc Main
                                                                                               Document      Page 27 of 45

                                                                                                         Schedule G Exhibit


                                                                                                                                                                                                                   Contract number
                                                                                                                                                                                                                        of any
                                                                                                                                                                                                                     government
                Debtor                                  Creditor                           Address 1                Address 2           City           State       Zip            Description       Term remaining    contract
                                                                                                                                                                            Financial Accounting
Community Intervention Services, Inc.   Netsuite, Inc                         15612 Collections Center Drive                      Chicago         IL           60693        Software               2.5 years
                                                                                                                                                                            Financial Planning
Community Intervention Services, Inc.   Adaptive Insights, Inc.               Dept LA 23246                                       Pasadena        CA           91185-3246   Software               6 months
Community Intervention Services, Inc.   AON Investments USA Inc.              39584 Treasury Center                               Chicago         IL           60694-9500   Insurance              n/a
Community Intervention Services, Inc.   Aon Risk Services, Inc of Florida                                                         St. Louis       MO           63195-5816   Insurance              n/a
                                        Berkshire Hathaway Homestate
Community Intervention Services, Inc.   Companies                             1 California Street               Suite 600         San Francisco   CA           94111        Insurance              10 months
                                        Blue Cross Blue Shield of
Community Intervention Services, Inc.   Massachusetts                         PO Box 371318                                       Pittsburgh      PA           15250-7318   Insurance              n/a
Community Intervention Services, Inc.   Fidelity Security Life Ins/EyeMed     PO BOX 632530                                       Cincinnati      OH           45263-2530   Insurance              n/a
                                        Life Insurance Company of North
Community Intervention Services, Inc.   America (CIGNA)                       PO Box 780110                                        Philadelphia   PA           19178-0110   Insurance              n/a
Community Intervention Services, Inc.   The Hartford                          DEPT. 98702                       PO BOX 660347      Dallas         TX           75266-0347   Insurance              2.5 months
                                                                                                                116 Flanders Road,
Community Intervention Services, Inc.   Westborough Two LLC                   Westboro Two LLC                  Suite 2000         Westborough    MA           01581        Property Leases        14 months
                                                                                                                                                                                                   n/a (month to
Community Intervention Services, Inc.   Indeed, Inc.                          Mail Code 5160                    PO Box 660367     Dallas          TX           75266-0367   Recruiting Tools       month)
                                                                                                                P.O. Box 34456
Community Intervention Services, Inc.   Credible Wireless                     Credible Behavioral Health, Inc                     West Bethesda MD             20817        IT eHR                 6 months
Community Intervention Services, Inc.   Avature Limited                       PO Box 123434                     Dept. 3434        Dallas        TX             75312-3434   IT HR                  5 months
Community Intervention Services, Inc.   ADP                                   PO BOX 842875                                       Boston        MA             02284-2875   Payroll & HRIS         7 months
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                Desc Main
                                                                     Document      Page 28 of 45
 Fill in this information to identify the case:

 Debtor name         Community Intervention Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         21-40002
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Access Family                     200 Friberg Parkway                                Benefit Street                    D   2.1
             Services, Inc.                    Westborough, MA 01581-3979                         Partners                          E/F
                                                                                                                                    G




    2.2      Access Family                     200 Friberg Parkway                                Capital One                       D   2.2
             Services, Inc.                    Westborough, MA 01581-3979                         Commercial Banking                E/F
                                                                                                                                    G




    2.3      Autism                            200 Friberg Parkway                                Benefit Street                    D   2.1
             Education and                     Westborough, MA 01581-3979                         Partners                          E/F
             Research
                                                                                                                                    G
             Institute



    2.4      Autism                            200 Friberg Parkway                                Capital One                       D   2.2
             Education and                     Westborough, MA 01581-3979                         Commercial Banking                E/F
             Research
                                                                                                                                    G
             Institute



    2.5      Community                         200 Friberg Parkway                                MA Executive Office               D
             Intervention                      Westborough, MA 01581                              of Health                         E/F       3.13
             Services
                                                                                                                                    G
             Holdings




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55               Desc Main
                                                                     Document      Page 29 of 45
 Debtor       Community Intervention Services, Inc.                                          Case number (if known)   21-40002


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Community                         200 Friberg Parkway                                Benefit Street                 D   2.1
             Intervention                      Westborough, MA 01581                              Partners                       E/F
             Services
                                                                                                                                 G
             Holdings



    2.7      Community                         200 Friberg Parkway                                Capital One                    D   2.2
             Intervention                      Westborough, MA 01581                              Commercial Banking             E/F
             Services
                                                                                                                                 G
             Holdings



    2.8      Community                         200 Friberg Parkway                                Christine                      D
             Intervention                      Westborough, MA 01581                              Martino-Fleming                E/F       3.4
             Services
                                                                                                                                 G
             Holdings



    2.9      Community                         200 Friberg Parkway                                Christine                      D
             Intervention                      Westborough, MA 01581                              Martino-Fleming                E/F       3.5
             Services
                                                                                                                                 G
             Holdings



    2.10     Family                            200 Friberg Parkway                                Benefit Street                 D   2.1
             Behavioral                        Westborough, MA 01581-3979                         Partners                       E/F
             Resources, Inc.
                                                                                                                                 G




    2.11     Family                            200 Friberg Parkway                                Capital One                    D   2.2
             Behavioral                        Westborough, MA 01581-3979                         Commercial Banking             E/F
             Resources, Inc.
                                                                                                                                 G




    2.12     Futures Behavior                  200 Friberg Parkway                                Capital One                    D   2.2
             Therapy Center,                   Westborough, MA 01581                              Commercial Banking             E/F
             LLC
                                                                                                                                 G




    2.13     Futures Behavior                  200 Friberg Parkway                                Benefit Street                 D   2.1
             Therapy Center,                   Westborough, MA 01581                              Partners                       E/F
             LLC
                                                                                                                                 G




Official Form 206H                                                            Schedule H: Your Codebtors                                   Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55               Desc Main
                                                                     Document      Page 30 of 45
 Debtor       Community Intervention Services, Inc.                                          Case number (if known)   21-40002


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     NorthStar                         200 Friberg Parkway                                Benefit Street                 D   2.1
             Psychological                     Westborough, MA 01581-3979                         Partners                       E/F
             Services, Inc.
                                                                                                                                 G




    2.15     NorthStar                         200 Friberg Parkway                                Capital One                    D   2.2
             Psychological                     Westborough, MA 01581-3979                         Commercial Banking             E/F
             Services, Inc.
                                                                                                                                 G




    2.16     South Bay                         200 Friberg Parkway                                MA Executive Office            D
             Mental Health                     Westborough, MA 01581                              of Health                      E/F       3.13
             Center, Inc.
                                                                                                                                 G




    2.17     South Bay                         200 Friberg Parkway                                Capital One                    D   2.2
             Mental Health                     Westborough, MA 01581                              Commercial Banking             E/F
             Center, Inc.
                                                                                                                                 G




    2.18     South Bay                         200 Friberg Parkway                                Benefit Street                 D   2.1
             Mental Health                     Westborough, MA 01581                              Partners                       E/F
             Center, Inc.
                                                                                                                                 G




    2.19     South Bay                         200 Friberg Parkway                                Christine                      D
             Mental Health                     Westborough, MA 01581                              Martino-Fleming                E/F       3.4
             Center, Inc.
                                                                                                                                 G




    2.20     South Bay                         200 Friberg Parkway                                Christine                      D
             Mental Health                     Westborough, MA 01581                              Martino-Fleming                E/F       3.5
             Center, Inc.
                                                                                                                                 G




Official Form 206H                                                            Schedule H: Your Codebtors                                   Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                            Desc Main
                                                                     Document      Page 31 of 45



 Fill in this information to identify the case:

 Debtor name         Community Intervention Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         21-40002
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                                          $0.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other    n/a


       For year before that:                                                                       Operating a business                                          $0.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other    n/a


       For the fiscal year:                                                                        Operating a business                                          $0.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other    n/a

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                                Desc Main
                                                                     Document      Page 32 of 45
 Debtor       Community Intervention Services, Inc.                                                     Case number (if known) 21-40002



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached SOFA 3 Schedule of                                                           $8,606,579.72                Secured debt
               Payments                                                                                                               Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See attached SOFA 4 Schedule of                                                             $886,191.00
               Payments


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address
       7.1.    United States ex rel.                            Qui Tam Litigation         United States District Court                    Pending
               Martino-Fleming v. South Bay                                                District of Massachusetts                       On appeal
               Mental Health Center Inc. et                                                John Joseph Moakley U.S.
                                                                                                                                           Concluded
               al.                                                                         Courthouse
               1:15-cv-13065-PBS                                                           1 Courthouse Way, Suite
                                                                                           2300
                                                                                           Boston, MA 02210


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-40002                   Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                            Desc Main
                                                                     Document      Page 33 of 45
 Debtor        Community Intervention Services, Inc.                                                       Case number (if known) 21-40002



           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                    Description of the gifts or contributions                Dates given                      Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                              lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates          Total amount or
                 the transfer?                                                                                                                         value
                 Address
       11.1.     Getzler Henrich & Associates                        Please reference to debtor's application to
                 LLC                                                 employ Getzler Henrich & Associates LLC
                 295 Madison Avenue                                  (Docket #15).
                 20th Floor                                          See attached SOFA 11 Schedule of
                 New York, NY 10017                                  Payments.                                                                   $544,886.00

                 Email or website address
                 www.getzlerhenrich.com

                 Who made the payment, if not debtor?




       11.2.                                                         Please reference to debtor's application to
                                                                     employ Casner & Edwards, LLP (Docket
                 Casner & Edwards, LLP                               #14).
                 303 Congress Street                                 See attached SOFA 11 Schedule of
                 Boston, MA 02210                                    Payments.                                                                   $986,672.00

                 Email or website address
                 www.casneredwards.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                            Desc Main
                                                                     Document      Page 34 of 45
 Debtor      Community Intervention Services, Inc.                                                       Case number (if known) 21-40002



    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                       Yes. Fill in below:

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                            Desc Main
                                                                     Document      Page 35 of 45
 Debtor      Community Intervention Services, Inc.                                                      Case number (if known) 21-40002



    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
       Iron Mountain                                                  Matthew Lesniewski,                 Financial Records and                   No
                                                                      Janet Campbell, Andrew              Accounts Payable Records                Yes
                                                                      Calkins.



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                                Desc Main
                                                                     Document      Page 36 of 45
 Debtor      Community Intervention Services, Inc.                                                      Case number (if known) 21-40002



            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    South Bay Mental Health                          Provision of Behavioral Health                   EIN:         04 - 2934278
             Center, Inc.                                     Services
                                                                                                               From-To

    25.2.    Futures Behavior Therapy                         Provision of Behavioral Health                   EIN:         26 - 1741510
             Center, LLC                                      Services
                                                                                                               From-To

    25.3.    Access Family Services, Inc.                     Provision of Behavioral Health                   EIN:         56 - 2176781
                                                              Services
                                                                                                               From-To

    25.4.    Family Behavioral                                Provision of Behavioral Health                   EIN:         25 - 1829270
             Resources, Inc.                                  Services
                                                                                                               From-To

    25.5.    Northstar Psychological                          Provision of Behavioral Health                   EIN:         58 - 2597283
             Services, Inc.                                   Services
                                                                                                               From-To

    25.6.    Autism Education and                             Provision of Behavioral Health                   EIN:         45 - 2403217
             Research Institute                               Services
                                                                                                               From-To


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Matthew Lesniewski                                                                                                         November 2018 to
                    5 School Street                                                                                                            present
                    Southborough, MA 01772
       26a.2.       Janet Campbell                                                                                                             October 2019 to
                    63 Fairbanks Avenue                                                                                                        present
                    Wellesley Hills, MA 02481

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                        Desc Main
                                                                     Document      Page 37 of 45
 Debtor      Community Intervention Services, Inc.                                                      Case number (if known) 21-40002



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.3.       Denisa Nasto                                                                                                          February 2019 to
                    8 Rainbow Drive                                                                                                       present
                    Worcester, MA 01605
       26a.4.       Julie Hartman                                                                                                         September 2017 to
                    76 Simpson Rd                                                                                                         December 2020
                    Marlborough, MA 01752
       26a.5.       Nicholas Roderick                                                                                                     October 2017 to
                    86 Greenwich St                                                                                                       present
                    Attleboro, MA 02703
       26a.6.       Kristen Osswald                                                                                                       September 2017 to
                    20 Sunset Drive                                                                                                       present
                    Douglas, MA 01516
       26a.7.       Ervin Kasmi                                                                                                           November 2018 to
                    5 Assabet Hill Circle                                                                                                 October 2020
                    Northborough, MA 01532
       26a.8.       Kelly Caraballo                                                                                                       March 2017 to
                    16 Pinnacle St                                                                                                        October 2020
                    Worcester, MA 01602
       26a.9.       Iris Kerxhalli                                                                                                        April 2017 to
                    40 Little Pond Rd                                                                                                     February 2020
                    Northborough, MA 01532
       26a.10.      Matthew Miller                                                                                                        September 2017 to
                    1507 E. Orlando Ct.                                                                                                   February 2020
                    Broken Arrow, OK 74011
       26a.11.      Mark Pineau Jr                                                                                                        August 2017 to May
                    30 Queens Way Apt 9                                                                                                   2019
                    Framingham, MA 01701-7731
       26a.12.      Haqqa Sebbalu                                                                                                         April 2017 to
                    11 Country Lane                                                                                                       January 2019
                    Sharon, MA 02067
       26a.13.      Brett McIntyre                                                                                                        October 2017 to
                    118 Greenspring                                                                                                       January 2019
                    Wilmington, DE 19807

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       RSM US LLP                                                                                                            2017 to present
                    80 City Square
                    Charlestown, MA 02129
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.2.       Robert M Albertelli, Jr                                                                                               2018 to present
                    51 Monadnock Rd
                    Wellesley Hills, MA 02481




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                         Desc Main
                                                                     Document      Page 38 of 45
 Debtor      Community Intervention Services, Inc.                                                      Case number (if known) 21-40002



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.3.       Leonard, Mulherin & Green, P.C.                                                                                       2018 to present
                    625 Grove Street
                    Braintree, MA 02184

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       RSM US LLP
                    80 City Square
                    Charlestown, MA 02129
       26c.2.       Robert M Albertelli, Jr.
                    51 Monadnock Rd
                    Wellesley Hills, MA 02481
       26c.3.       Leonard, Mulherin & Green, P.C.
                    625 Grove Street
                    Braintree, MA 02184
       26c.4.       Duff and Phelps Securities, LLC
                    9078 Paysphere Circle
                    Chicago, IL 60674
       26c.5.       Matthew Lesniewski
                    5 School Street
                    Southborough, MA 01772
       26c.6.       Janet Campbell
                    63 Fairbanks Avenue
                    Wellesley Hills, MA 02481
       26c.7.       Denisa Nasto
                    8 Rainbow Drive
                    Worcester, MA 01605
       26c.8.       Nicholas Roderick
                    86 Greenwich St
                    Attleboro, MA 02703
       26c.9.       Kristen Osswald
                    20 Sunset Drive
                    Douglas, MA 01516
       26c.10.      Daniel Ciminello
                    61 Lexington Circle
                    Holden, MA 01520
       26c.11.      Andrew Calkins
                    12 Meadow Lane
                    Charlton, MA 01507

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 21-40002                    Doc 118               Filed 01/27/21 Entered 01/27/21 21:16:55                          Desc Main
                                                                     Document      Page 39 of 45
 Debtor      Community Intervention Services, Inc.                                                      Case number (if known) 21-40002



       Name and address
       26d.1.       Capital One Commercial Banking
                    2 Bethesda Metro Center
                    Bethesda, MD 20814
       26d.2.       Fifth Third Bank
                    1225 17th Street
                    Denver, CO 80202
       26d.3.       Benefit Street Partners
                    50 Kennedy Plaza
                    Providence, RI 02903
       26d.4.       OFS Capital Management
                    10 S. Wacker Drive, Suite 2500
                    Chicago, IL 60606

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Andrew Calkins                                 12 Meadow Lane                                      Chief Executive Officer,              n/a
                                                      Charlton, MA 01507                                  Director

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Matthew Lesniewski                             5 School Street                                     Chief Financial Officer               n/a
                                                      Southborough, MA 01772

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steve Loose                                    33 Monadnock Road                                   Director, Secretary                   n/a
                                                      Wellesley Hills, MA 02481

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kevin Sheehan                                  1313 N Weston Lane                                  Director                              n/a
                                                      Austin, TX 78733

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Eric Tencer                                    22 Peters Street#1                                  Director                              n/a
                                                      Cambridge, MA 02139

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Russell Holm                                   1 Franklin Street                                   Director                              n/a
                                                      Unit 4605
                                                      Boston, MA 02110


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Case 21-40002   Doc 118   Filed 01/27/21 Entered 01/27/21 21:16:55   Desc Main
                          Document      Page 40 of 45
       Case 21-40002                Doc 118           Filed 01/27/21 Entered 01/27/21 21:16:55                                    Desc Main
                                                      Document      Page 41 of 45


SOFA 3. Certain payments or transfers to creditors within 90 days before filing this case.
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation, within 90 days before filing
this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every
3 years after that with respect to cases filed on or after the date of adjustment.)


                                                                                      Total amount or       Reasons for payment or transfer Check
                Creditor’s name and address                            Dates               value                        all that apply
ADP, LLC                                                          10/16/20                $28,182.26       IT Enterprise Application
ADP, LLC                                                          11/13/20                $28,170.27       IT Enterprise Application
ADP, LLC                                                          12/11/20                $28,215.77       IT Enterprise Application
ADP, LLC                                                          12/30/20                $29,133.27       IT Enterprise Application
AON Investments USA Inc.                                          11/20/20                 $3,750.00       Insurance Broker
AON Investments USA Inc.                                          11/27/20                 $5,501.07       Insurance Broker
AON Investments USA Inc.                                          12/16/20                 $6,509.85       Insurance Broker
Avature Limited                                                   12/16/20                $13,833.76       IT Recruiting vendor
Benefit Resource Inc.                                             10/09/20                 $2,331.50       Health Insurance for Employees
Benefit Resource Inc.                                             12/16/20                 $4,751.00       Health Insurance for Employees
Berkshire Hathaway Homestate Companies                            11/13/20                $14,970.40       Insurance (Workers Comp)
Berkshire Hathaway Homestate Companies                            11/20/20                 $2,035.20       Insurance (Workers Comp)
Berkshire Hathaway Homestate Companies                            11/23/20                 $2,035.20       Insurance (Workers Comp)
Berkshire Hathaway Homestate Companies                            12/23/20                 $6,112.27       Insurance (Workers Comp)
Blue Cross Blue Shield of Massachusetts                           10/16/20               $494,337.00       Health Insurance for Employees
Blue Cross Blue Shield of Massachusetts                           11/02/20               $378,726.53       Health Insurance for Employees
Blue Cross Blue Shield of Massachusetts                           12/04/20               $467,081.70       Health Insurance for Employees
Blue Cross Blue Shield of Massachusetts                           01/04/21               $467,504.55       Health Insurance for Employees
Capital One NA                                                    11/23/20             $2,500,000.00       Debt repayment (FB5)
Carl Marks Advisory Group LLC                                     11/23/20                $41,747.50       Professional Services
Carl Marks Advisory Group LLC                                     12/30/20                $26,350.00       Professional Services
Casner & Edwards, LLP                                             10/09/20                 $4,851.00       Legal Services
Casner & Edwards, LLP                                             10/23/20                $12,931.50       Legal Services
Casner & Edwards, LLP                                             11/06/20                $11,064.52       Legal Services
Casner & Edwards, LLP                                             11/13/20                $38,889.00       Legal Services
Casner & Edwards, LLP                                             12/04/20                $31,054.00       Legal Services
Casner & Edwards, LLP                                             12/11/20                $38,907.50       Legal Services
Casner & Edwards, LLP                                             12/16/20               $298,531.75       Legal Services
Casner & Edwards, LLP                                             12/23/20                $51,267.50       Legal Services
Dell Marketing L.P.                                               10/09/20                 $5,100.60       IT
Dell Marketing L.P.                                               10/16/20                $15,509.37       IT
Dell Marketing L.P.                                               11/20/20                 $2,315.25       IT
Dell Marketing L.P.                                               11/27/20                $20,716.21       IT
Dell Marketing L.P.                                               12/16/20                    $88.60       IT
Duff & Phelps Securities, LLC                                     10/16/20                $50,000.00       Investment Bankers
Duff & Phelps Securities, LLC                                     11/13/20                $50,000.00       Investment Bankers
Duff & Phelps Securities, LLC                                     12/11/20                $50,000.00       Investment Bankers
Fidelity Security Life Ins/EyeMed                                 10/09/20                 $5,478.03       Health Insurance for Employees
Fidelity Security Life Ins/EyeMed                                 11/13/20                 $1,723.13       Health Insurance for Employees
Fidelity Security Life Ins/EyeMed                                 12/11/20                 $3,284.79       Health Insurance for Employees
final AFS Payroll funded by Pathways                              10/13/20               $458,579.00       AFS final Payroll
final FBR Payroll funded by Pathways                              10/13/20               $508,614.48       FBR final Payroll
Focus Custom Sourcing Solutions, Inc.                             10/30/20                 $9,224.19       Professional Services - Recruiting
Getzler Henrich & Associates LLC                                  10/09/20                 $4,907.50       Professional Services
Getzler Henrich & Associates LLC                                  10/16/20                 $7,190.00       Professional Services
Getzler Henrich & Associates LLC                                  10/23/20                 $5,952.50       Professional Services
Getzler Henrich & Associates LLC                                  10/30/20                 $8,000.00       Professional Services
Getzler Henrich & Associates LLC                                  11/06/20                $17,155.00       Professional Services
Getzler Henrich & Associates LLC                                  11/13/20                 $7,482.50       Professional Services
Getzler Henrich & Associates LLC                                  11/20/20                $15,277.50       Professional Services
Getzler Henrich & Associates LLC                                  12/04/20                $27,732.50       Professional Services
Getzler Henrich & Associates LLC                                  12/11/20                 $4,387.50       Professional Services
       Case 21-40002                Doc 118           Filed 01/27/21 Entered 01/27/21 21:16:55                                    Desc Main
                                                      Document      Page 42 of 45


SOFA 3. Certain payments or transfers to creditors within 90 days before filing this case.
List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation, within 90 days before filing
this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every
3 years after that with respect to cases filed on or after the date of adjustment.)


                                                                                      Total amount or       Reasons for payment or transfer Check
                Creditor’s name and address                            Dates               value                        all that apply
Getzler Henrich & Associates LLC                     12/16/20                             $96,902.63       Professional Services
Getzler Henrich & Associates LLC                     12/23/20                             $38,427.50       Professional Services
Getzler Henrich & Associates LLC                     12/30/20                             $11,000.00       Professional Services
Imperial PFS                                         10/30/20                             $94,713.15       Insurance
Imperial PFS                                         12/04/20                             $94,713.15       Insurance
Imperial PFS                                         12/30/20                             $94,713.15       Insurance
Indeed, Inc.                                         10/09/20                             $29,976.57       IT Recruiting vendor
Indeed, Inc.                                         11/06/20                             $20,000.00       IT Recruiting vendor
Indeed, Inc.                                         12/04/20                             $19,999.52       IT Recruiting vendor
Katten Muchin Rosenman LLP                           11/23/20                            $153,651.40       Professional Services
Katten Muchin Rosenman LLP                           12/30/20                            $153,727.78       Professional Services
Leonard, Mulherin & Greene, PC                       11/27/20                              $1,111.25       Accounting, Audit, & Tax Services
Leonard, Mulherin & Greene, PC                       12/30/20                              $8,888.75       Accounting, Audit, & Tax Services
Life Insurance Company of North America (CIGNA) 11/06/20                                  $33,182.42       Health Insurance for Employees
Life Insurance Company of North America (CIGNA) 12/04/20                                  $30,952.27       Health Insurance for Employees
Life Insurance Company of North America (CIGNA) 12/16/20                                   $4,434.55       Health Insurance for Employees
Life Insurance Company of North America (CIGNA) 12/23/20                                  $29,264.96       Health Insurance for Employees
McDermott Will & Emery LLP                           11/13/20                            $191,860.50       Legal Services
MedCom                                               10/23/20                             $10,425.00       IT Enterprise Application
Netsuite, Inc                                        11/20/20                             $59,013.83       IT Enterprise Application
NPS (intercompany)                                   11/23/20                            $300,000.00       NPS wind-down costs
Randy Hill                                           10/16/20                              $9,820.93       Employee Expense Reports
Randy Hill                                           11/20/20                              $1,740.84       Employee Expense Reports
Randy Hill                                           12/16/20                              $3,314.40       Employee Expense Reports
Randy Hill                                           12/30/20                                $357.13       Employee Expense Reports
Randy Hill                                           12/30/20                              $3,314.40       Employee Expense Reports
Robert M Albertelli, Jr.                             10/23/20                              $7,525.00       Accounting, Audit, & Tax Services
Robert M Albertelli, Jr.                             10/30/20                             $20,755.00       Accounting, Audit, & Tax Services
RSM LLP                                              10/09/20                             $52,500.00       Accounting, Audit, & Tax Services
RSM LLP                                              12/04/20                              $3,255.00       Accounting, Audit, & Tax Services
SADA Systems, Inc                                    10/23/20                             $14,913.97       IT Enterprise Application
SADA Systems, Inc                                    11/13/20                             $15,269.19       IT Enterprise Application
SADA Systems, Inc                                    12/04/20                             $15,269.19       IT Enterprise Application
SkillSoft                                            12/16/20                              $8,202.85       IT Enterprise Application
The Hartford                                         10/30/20                             $22,139.78       Insurance (Workers Comp)
The Hartford                                         11/27/20                             $22,139.78       Insurance (Workers Comp)
The Hartford                                         12/23/20                             $22,139.78       Insurance (Workers Comp)
Tierpoint                                            10/23/20                              $4,862.55       IT
Tierpoint                                            11/27/20                              $4,862.55       IT
Tierpoint                                            12/11/20                              $4,862.55       IT
Transfer to NPS for AFS deferred Social Security Taxes
                                                     12/31/20                            $181,678.04       Intercompany Transfer to NPS
Transfer to NPS for FBR deferred Social Security Taxes
                                                     12/31/20                            $217,796.96       Intercompany Transfer to NPS
Troutman Pepper Hamilton Sanders LLP                 12/30/20                              $8,088.00       Professional Services
Verizon Wireless 242077280-00001                     11/06/20                             $29,548.26       Telecom
Verizon Wireless 242077280-00001                     11/27/20                             $26,450.03       Telecom
Verizon Wireless 242077280-00001                     12/23/20                             $28,306.63       Telecom
Westboro Two LLC                                     11/01/20                             $20,102.34       Landlord
Westboro Two LLC                                     12/01/20                             $20,102.34       Landlord
Westboro Two LLC                                     01/01/21                             $20,102.34       Landlord
Zixcorp                                              10/30/20                              $5,330.88       IT
Zixcorp                                              11/27/20                              $5,330.88       IT
Zones, Inc. 0071639942                               12/04/20                             $12,045.23       IT
            Case 21-40002                  Doc 118            Filed 01/27/21 Entered 01/27/21 21:16:55                                         Desc Main
                                                              Document      Page 43 of 45


SOFA 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider.

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or cosigned by an
insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in
control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any
managing agent of the debtor. 11 U.S.C. § 101(31).



                        Insider’s name and address                                   Dates         Total amount or       Reasons for payment or        Relationship to debtor
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             01/10/2020         $12,846value                    transfer
                                                                                                                        Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             01/24/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             02/07/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             02/21/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             03/06/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             03/20/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             04/03/2020         $11,596               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             04/17/2020         $9,721                Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             05/01/2020         $9,721                Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             05/15/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             05/29/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             06/12/2020         $32,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             06/26/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             07/10/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             07/24/2020         $92,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             08/07/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             08/21/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             09/04/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             09/18/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             10/02/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             10/16/2020         $132,846              Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             10/30/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             11/13/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             11/27/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             12/11/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             12/24/2020         $12,846               Payroll (source ADP)        CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             01/10/2020         $2,271                Expense Reimbursement CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             03/06/2020         $308                  Expense Reimbursement CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             03/12/2020         $545                  Expense Reimbursement CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             05/08/2020         $256                  Expense Reimbursement CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             10/02/2020         $731                  Expense Reimbursement CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             12/16/2020         $326                  Expense Reimbursement CEO
Andrew Calkins. 12 Meadow Lane, Charlton, MA 01507                             12/23/2020         $601                  Expense Reimbursement CEO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    01/10/2020         $8,654                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    01/24/2020         $8,654                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    02/07/2020         $8,654                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    02/21/2020         $8,654                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    03/06/2020         $8,654                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    03/20/2020         $8,654                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    04/03/2020         $8,135                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    04/17/2020         $7,356                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    05/01/2020         $7,356                Payroll (source ADP)        CFO
            Case 21-40002                  Doc 118            Filed 01/27/21 Entered 01/27/21 21:16:55                                         Desc Main
                                                              Document      Page 44 of 45


SOFA 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider.

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or cosigned by an
insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in
control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any
managing agent of the debtor. 11 U.S.C. § 101(31).



                        Insider’s name and address                                   Dates          Total amount or      Reasons for payment or        Relationship to debtor
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    05/15/2020         $8,654 value                    transfer
                                                                                                                        Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    05/29/2020         $8,827                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    06/12/2020         $18,827               Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    06/26/2020         $8,827                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    07/10/2020         $8,827                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    07/24/2020         $48,827               Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    08/07/2020         $8,827                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    08/21/2020         $8,827                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    09/04/2020         $8,827                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    09/18/2020         $8,827                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    10/02/2020         $8,827                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    10/16/2020         $68,827               Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    10/30/2020         $8,827                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    11/13/2020         $8,827                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    11/27/2020         $8,827                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    12/11/2020         $8,827                Payroll (source ADP)        CFO
Matthew Lesniewski. 5 School Street, Southborough, MA 01772                    12/24/2020         $8,827                Payroll (source ADP)        CFO
     Case 21-40002                    Doc 118            Filed 01/27/21 Entered 01/27/21 21:16:55                                            Desc Main
                                                         Document      Page 45 of 45


SOFA 11. Schedule of Payments
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to
another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy

                                            Who was paid or who received the                If not money, describe any                             Total amount or
                Debtor                                                                                                             Dates
                                                          transfer?                             property transferred                                    value
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           1/24/2020   $               3,630
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                            2/7/2020   $               6,760
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           2/21/2020   $               1,980
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           2/28/2020   $               3,110
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                            3/7/2020   $               9,570
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           3/14/2020   $              26,082
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           3/28/2020   $               6,075
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                            4/4/2020   $              13,200
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           4/11/2020   $              56,154
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           4/18/2020   $              25,437
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           4/25/2020   $              43,783
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           6/20/2020   $               3,720
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           6/27/2020   $              32,168
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                            7/4/2020   $               7,710
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           7/11/2020   $               3,590
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           7/18/2020   $               5,000
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           7/25/2020   $               3,730
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                            8/1/2020   $               2,620
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                            8/8/2020   $               5,490
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           8/15/2020   $               3,910
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           8/29/2020   $              10,323
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                            9/5/2020   $               5,670
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           9/19/2020   $              12,083
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           9/26/2020   $               3,625
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           10/3/2020   $               5,053
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                          10/10/2020   $               4,908
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                          10/17/2020   $               7,190
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                          10/24/2020   $               5,953
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                          10/31/2020   $               8,000
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           11/7/2020   $              17,155
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                          11/14/2020   $               7,483
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                          11/21/2020   $              15,278
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                           12/5/2020   $              27,733
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                          12/11/2020   $               4,388
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                          12/16/2020   $              96,903
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                          12/23/2020   $              38,428
Community Intervention Services, Inc.   Getzler Henrich & Associates LLC                                                            1/4/2021   $              11,000
Community Intervention Services, Inc.   Casner Edwards                                                                             2/14/2020   $                 263
Community Intervention Services, Inc.   Casner Edwards                                                                              3/6/2020   $               3,563
Community Intervention Services, Inc.   Casner Edwards                                                                              4/4/2020   $              51,713
Community Intervention Services, Inc.   Casner Edwards                                                                             4/18/2020   $              43,566
Community Intervention Services, Inc.   Casner Edwards                                                                             4/25/2020   $               5,065
Community Intervention Services, Inc.   Casner Edwards                                                                              5/1/2020   $               3,128
Community Intervention Services, Inc.   Casner Edwards                                                                             5/15/2020   $               4,316
Community Intervention Services, Inc.   Casner Edwards                                                                             5/22/2020   $               8,610
Community Intervention Services, Inc.   Casner Edwards                                                                             5/29/2020   $              15,578
Community Intervention Services, Inc.   Casner Edwards                                                                              6/5/2020   $               9,787
Community Intervention Services, Inc.   Casner Edwards                                                                             6/12/2020   $              16,049
Community Intervention Services, Inc.   Casner Edwards                                                                             6/19/2020   $               7,165
Community Intervention Services, Inc.   Casner Edwards                                                                             6/26/2020   $              14,182
Community Intervention Services, Inc.   Casner Edwards                                                                             7/10/2020   $              10,203
Community Intervention Services, Inc.   Casner Edwards                                                                             7/17/2020   $              42,915
Community Intervention Services, Inc.   Casner Edwards                                                                             7/31/2020   $               5,794
Community Intervention Services, Inc.   Casner Edwards                                                                              8/7/2020   $              23,186
Community Intervention Services, Inc.   Casner Edwards                                                                             8/14/2020   $              25,020
Community Intervention Services, Inc.   Casner Edwards                                                                             8/21/2020   $              11,569
Community Intervention Services, Inc.   Casner Edwards                                                                              9/4/2020   $              24,186
Community Intervention Services, Inc.   Casner Edwards                                                                             9/11/2020   $              23,764
Community Intervention Services, Inc.   Casner Edwards                                                                             9/18/2020   $              38,546
Community Intervention Services, Inc.   Casner Edwards                                                                             9/25/2020   $              15,199
Community Intervention Services, Inc.   Casner Edwards                                                                             10/2/2020   $              95,815
Community Intervention Services, Inc.   Casner Edwards                                                                             10/9/2020   $               4,851
Community Intervention Services, Inc.   Casner Edwards                                                                            10/23/2020   $              12,932
Community Intervention Services, Inc.   Casner Edwards                                                                             11/6/2020   $              11,065
Community Intervention Services, Inc.   Casner Edwards                                                                            11/13/2020   $              38,889
Community Intervention Services, Inc.   Casner Edwards                                                                             12/4/2020   $              31,054
Community Intervention Services, Inc.   Casner Edwards                                                                            12/11/2020   $              38,908
Community Intervention Services, Inc.   Casner Edwards                                                                            12/18/2020   $             298,532
Community Intervention Services, Inc.   Casner Edwards                                                                            12/25/2020   $              51,268
